               1   MICHAEL R. BROOKS,ESQ.
                   Nevada Bar No. 007287
               2   MATTHEW D. WHITTAKER,ESQ.
                   Nevada Bar No. 013281
               3   KOLESAR & LEATHAM
                   400 South Rampart Boulevard, Suite 400
               4   Las Vegas, Nevada 89145
                   Telephone: (702) 362-7800
               5   Facsimile: (702) 362-9472
                   E-Mail: mbrooks@klnevada.com
               6              mwhittaker@klnevada.com

               7   Attorneys for Defendant
                   SCHLOMO SCHMUEL
               8

               9

              10

              11                               UNITED STATES DISTRICT COURT
    O Zt-;‘
•; A          12                                         DISTRICT OF NEVADA
Fyl O

              13                                                ***
d tics
w.
   "
   Edw        14   LOUIS MONTELEONE & EQUUS                              CASE NO. 2:19-cv-00887-GMN-VCF
                   PROPERTIES LLC,
              15
c                                          Plaintiffs,                   ORDER GRANTING DEFENDANT'S
  ,,5
.4aw     c    16                                                         MOTION TO EXPUNGE LIS
  g
                              vs.                                        PENDENS
              17
                   SCHLOMO SCHMUEL,
              18
                                           Defendant.
              19

              20

              21             On January 9, 2020, Defendant SCHLOMO SCHMUEL ("Schmuel")filed a Motion to to

              22   Expunge Lis Pendens (ECF No. [17]). Plaintiff failed to file any opposition or response to the

              23   Motion to Expunge Lis Pendens. On January 28, 2020, Defendant filed a Notice of Non-

              24   Opposition to Schmuel's Motion.

              25             The Court, having considered the Motion and all other papers and pleadings on file

              26   herein, with no oppositions having been filed by any other party to this action, and good cause

              27   appearing therefore, the Court grants Defendant's motion and hereby finds the following:

              28

                   3225019 (10228-1.002)                      Page 1 of2
 1             The COURT FINDS that the Defendant's Motion adequately sets for grounds for
 2   expunging the lis pendens.
 3             The COURT FINDS that failure to file an opposition may be construed as an admission

 4   the motion is meritorious and consent to granting the same.
 5             ACCORDINGLY, IT IS HEREBY ORDERED that Defendant's Motion to Expunge Lis

 6   Pendens is hereby GRANTED.
 7             IT IS HEREBY FURTHER ORDERED that the Notice of Lis Pendens recorded in the
8    Clark County Recorder's Office on December 30, 2019, as Instrument Number 20191230-
 9   0001539 is hereby cancelled and expunged.

10             IT IS SO ORDERED.
                           18
11             DATED this ___ day ofMarch, 2020.

12
13
                                                      Gloria M. Navarro, District Judge
14                                                    UNITED STATES DISTRICT COURT

15   SUBMITTED BY:

16
17
18   BY_.,c.._______.;.__..,c______
       MICHAEL R. BROOKS, Q.
19        Nevada Bar No. 007287
          MATTHEW D. WHITTAKER, ESQ.
20        Nevada Bar No. 013281
          400 South Rampart Boulevard, Suite 400
21        Las Vegas, Nevada 89145
22   Attorneys for Defendant
     SCHLOMO SCHMUEL
23

24

25

26
27
     Louis Monteleone, et al. v. Schlomo Schmuel!Case No. 2: l 9-cv-00887-GMN-VCF
28   Order Granting Defendant's Motion to Expunge Lis Pendens

     3225019 (10228-1.002)                       Page 2 of2
